Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aerial work platform, lifting portion, walking portion, folding arm, main arm, secondary arm, a working bucket, etc. (claim 13 and claim 14 limitations) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "the second port" and “the fourth port” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the derricking cylinder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emanie et al. (6,308,612).  Emanie et al. discloses (claim 1) a control valve (broken outline designated M) with an oil circuit provided between a first port 6 and a second port 8, and an oil circuit provided between a third port 5 and a fourth port 7, wherein, a first balance valve 58 connected in series with a switch valve 56 is provided in the oil circuit between the first port 6 and the second port 8, (claim 2) wherein the switch valve 56 is a two-position two-way solenoid valve 56,56a or a proportional valve, and the control valve further comprises an electronic control unit (Figure 6) electrically connected to the switch valve 56, (claim 3) the first balance valve 58 and the switch valve 56 are integrated in one valve body (M), and the first port 6, the second port 8, the third port 5 and the fourth port 7 are located on a surface of the valve body (M), (claim 4) the first balance valve 58 comprises a first one-way functional portion and a first overflow function portion, a control port of the first overflow function portion communicates with the oil circuit between the third port 5 and the fourth port 7 and a third oil mouth located at one end of the oil inlet of the first overflow function portion of the first balance valve 58 is connected to the second port 8, a second oil mouth located at one end of the oil inlet of the first one-way function portion of the first balance valve 58 is connected to the first port 6, and (claim 5) the first overflow function portion is a pilot type structure, and a spring side control cavity of the first overflow function portion is in communication with an oil outlet of the first overflow function portion, and a spring-free side control cavity of the first overflow function portion is in communication with an oil inlet of the first overflow function portion.
Regarding claim 12, Emanie et al. disclose a hydraulic cylinder 19 and a control valve M, the hydraulic cylinder 19  being a single rod double acting piston type hydraulic cylinder, a second port 7 communicates with the rodless cavity 19a of the hydraulic cylinder 19, and a fourth port 8 communicates with the rod cavity 19b of the hydraulic cylinder.

Claims 1-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauss et al. (8,671,824).  Kauss et al. discloses (claim 1) a control valve with an oil circuit provided between a first port T,P and a second port B, and an oil circuit provided between a third port P,T and a fourth port A, wherein, a first balance valve 74 connected in series with a switch valve 70 is provided in the oil circuit between the first port and the second port B, (claim 2) wherein the switch valve 70 is a two-position proportional valve, and the control valve further comprises an electronic control unit 6 electrically connected to the switch valve 70, (claim 3) the first balance valve 74 and the switch valve 70 are integrated in one valve body 20, and the first port, the second port B, the third port and the fourth port A are located on a surface of the valve body 20, (claim 4) the first balance valve 74 comprises a first one-way functional portion and a first overflow function portion, a control port of the first overflow function portion communicates with the oil circuit between the third port and the fourth port A, and a third oil mouth located at one end of the oil inlet of the first overflow function portion of the first balance valve 74 is connected to the second port B, a second oil mouth located at one end of the oil inlet of the first one-way function portion of the first balance valve 74 is connected to the first port, (claim 5) the first overflow function portion is a pilot type structure, and a spring side control cavity of the first overflow function portion is in communication with an oil outlet of the first overflow function portion, and a spring-free side control cavity of the first overflow function portion is in communication with an oil inlet of the first overflow function portion, (claim 6) a second balance valve 72 is provided on the oil circuit between the third port and the fourth port A (11), (claim 7) the first balance valve 74, the second balance valve 72, and the switch valve 70 are integrated in one valve body 20, the first port, the second port B, the third port H and the fourth port A are located on a surface of the valve body, (claim 8) the first balance valve 74 comprises a first one-way functional portion and a first overflow function portion, and the second balance valve 72 comprises a second one-way functional portion and a second overflow function portion, the control port of the first overflow function portion is in communication with a first oil mouth located at one end of the oil inlet of the second one-way function portion of the second balance valve 72, and the control port of the second overflow function portion is in communication with a second oil mouth located at one end of the oil inlet of the first one-way function portion of the first balance valve 74, and a third oil mouth located at one end of the oil inlet of the first overflow function portion of the first balance valve 74 is connected to the second port B, and the second oil mouth is connected to the first port, the first oil mouth is connected to the third port, and a fourth oil mouth located at one end of the oil inlet of the second overflow function portion of the second balance valve 72 is connected to the fourth port A, and (claim 9) both the first overflow function portion and the second overflow function portion are pilot type structures, and a spring side control cavity of the first overflow function portion communicates with the oil outlet of the first overflow function portion, a spring-free side control cavity of the first overflow function portion communicates with the oil inlet of the first overflow function portion, and a spring side control cavity of the second overflow function portion communicates with the oil outlet of the second overflow function portion, and a spring-free side control cavity of the second overflow function portion is in communication with the oil inlet of the second overflow function portion.
Regarding claim 12, Kauss et al. disclose a hydraulic cylinder 4 and a control valve 20, the hydraulic cylinder 4 being a single rod double acting piston type hydraulic cylinder, a second port A communicates with the rodless cavity 12 of the hydraulic cylinder 4, and a fourth port B communicates with the rod cavity 16 of the hydraulic cylinder.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN 108394847).  Xu discloses (claim 13) an aerial work platform comprising a lifting portion 2 and a walking portion 1, the lifting portion comprising the derricking cylinder 5, the derricking cylinder 5 is configured for driving the lifting portion 2 to be lifted and lowered, wherein (claim 14) the walking portion comprises a base 11, and the lifting portion comprises a folding arm 21, a main arm 22, a secondary arm 23 and a work bucket 24, which are sequentially connected, one end of the folding arm is hinged to a turntable (not numbered), the turntable is connected to the base by a slewing bearing (not numbered), one end of the main arm 22 is hinged to the other end of the folding arm, one end of the secondary arm 23 is hinged to the other end of the main arm; the work bucket 24 is connected to the other end of the secondary arm; a small arm head is provided at a joint of the main arm connected with the secondary arm, and a small arm leveling cylinder  is provided between the small arm head and the main arm; the folding arm is a telescopic structure or comprises a link mechanism, and the folding arm is internally provided with a folding arm telescopic cylinder 4 for controlling the telescopic movement of the folding arm, a folding arm derricking cylinder 5 is provided between the folding arm and the turntable; the main arm has a retractable structure, and is internally provided with a main arm telescopic cylinder 6 for controlling the main arm's telescopic movement; a main arm derricking cylinder 7 is provided between the main arm 22 and the folding arm 21, and a secondary arm derricking cylinder 8 is provided between the secondary arm 23 and the main arm 22, at least one of the folding arm derricking cylinder 5, the main arm derricking cylinder 7 and the secondary arm derricking cylinder 8 is the derricking cylinder.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other aerial work platforms with derricking cylinders.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745                                                                                                                                                                                                        June 4, 2022